Citation Nr: 0910022	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, including as secondary to a service-connected low 
back disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2002 to February 
2002 and from June 2004 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that additional service treatment records 
(STRs) were submitted in August 2007 after the certification 
of the appeal to the Board without a waiver of RO review of 
new evidence.  There has been no subsequent supplemental 
statement of the case (SSOC) issued after receipt of the 
additional STRs.  However, a review of those STRs reveals 
that the information contained is not pertinent to the 
disposition of the issues on appeal, such that a remand to 
the RO for the preparation of an SSOC is not required.  See 
38 C.F.R. §§ 19.31,19.37(a), 20.800, 20.1304(c) (2008).  
Under the applicable rules, the Board finds that these 
records do not affect or relate to the substance of the 
issues on appeal, such that a waiver letter or a remand for a 
SSOC is not necessary.


FINDINGS OF FACT

1.  There is no competent evidence of record to show that the 
Veteran has a current right leg disability, either as the 
direct result of her military service or as secondary to any 
service-connected disability.

2.  The Veteran currently suffers from migraine headaches.

3.  There is no competent evidence of record that shows the 
Veteran's migraine headaches were caused by her military 
service.



CONCLUSIONS OF LAW

1.  A right leg disorder was incurred in or aggravated by the 
Veteran's military service or proximately due to, the result 
of, or chronically aggravated by her service-connected back 
strain.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  

2.  Migraine headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

The duty to notify was accomplished by way of VCAA letters 
from the RO to the Veteran dated in January 2005, May 2006, 
and September 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that 
would be necessary to substantiate her service connection 
claim; (2) informing her about the information and evidence 
the VA would seek to provide; (3) informing her about the 
information and evidence she was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that she may submit any evidence 
in her possession that might pertain to the claim.  See 73 
Fed. Reg. 23,353 (Apr. 30, 2008).  Here, the presence or 
absence of notice of this element is of no consequence as it 
is no longer required by law.   

Furthermore, in the May 2006 letter as well as in a separate 
letter from September  2006, the RO advised the Veteran of 
the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case and the 
Board concludes that there has been no error in the content 
of the Veteran's VCAA notice.    

With regards to the timing of the Veteran's VCAA notice, the 
Board notes that the RO did not provide the Veteran the 
necessary VCAA notice prior to initially adjudicating her 
claim in April 2005, the preferred sequence.  In Pelegrini 
II, the Court clarified that in these situations the VA does 
not have to abrogate that initial decision and start the 
whole adjudicatory process anew, as if that decision was 
never made.  Rather, the VA need only ensure the Veteran 
receives (or has received) content-complying VCAA notice, 
followed by readjudication of her claim, such that the 
intended purpose of the notice is not frustrated and she is 
still provided proper due process.  In other words, she must 
be given an opportunity to participate effectively in the 
processing of her claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

Here, the RO provided VCAA notice in May 2006 and in 
September 2006; however, the RO failed to cure the timing of 
its notice by issuing a subsequent decision.  In the case of 
timing error, the United States Court of Appeals for Veterans 
Claims (Court) recently held that the failure of the claimant 
to submit additional evidence following proper notification 
may constitute a waiver of readjudication and render the 
error harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Veteran did not submit any additional 
pertinent evidence in response to the May 2006 and September 
2006 VCAA notice letters.  Therefore, the absence of a 
subsequent readjudication decision after these notices is not 
prejudicial because the result of such a readjudication on 
the exact same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  Therefore, considering that the Veteran 
has not submitted additional pertinent evidence after 
receiving the VCAA notice letters, the Board concludes that a 
remand for readjudication is not required.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support her claim.  See 38 
U.S.C.A. § 5103A.  The Board notes that the RO has obtained 
the Veteran's STRs, relevant VA medical treatment records, 
and the RO has provided a VA medical examination.  The 
Veteran has also submitted personal statements in support of 
her claim.  There is no indication in the claims file she 
identified and authorized VA to obtain any additional 
records, including treatment records from any private 
doctors.

The Board finds that an additional VA medical opinion as to 
etiology is not required.  Under McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The Board finds that a VA 
medical examination is not necessary for the reasons 
discussed below.

First, a VA medical examination and opinion is not required 
for the claim of pain in the right leg.  The first 
requirement for requiring VA medical examination and opinion 
is competent evidence of a current disability.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  A review of the case 
file finds no competent evidence of a current disability 
connected to pain in the right leg.  Absent competent 
evidence of a diagnosed right leg disability, a remand for 
further VA examinations and/or opinions is not warranted.

Second, a VA medical examination and opinion is not required 
with regard to the migraine disorder.  McLendon's second 
element requires an event, injury, or disease occur in 
service or manifest during an applicable presumptive period 
for which the claimant qualifies.  Id. at 81; see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The 
Veteran's STRs show no evidence of any migraines occurring in 
service.  In fact, in the Veteran's separation report, the 
Veteran denied experiencing a frequent or severe headache.  
Absent such evidence of an in-service occurrence, a remand 
for further VA examinations and/or opinions is not warranted.

Governing Laws

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was present in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis-Service Connection and/or Secondary Service 
Connection for Right Leg

The Veteran contends that her right leg pain is a disability 
which:  occurred in service, or is secondary to her already 
service-connected low back disorder.  

The Board notes that the Veteran's STRs show treatment for a 
right leg calf strain and muscle spasm during training in 
July 2004.  The Veteran's STRs indicate that she received 
treatment for this injury and indicated that the pain had 
lessened.  At the end of July 2004, an STR indicates that the 
problem was resolving.  At the separation examination in 
August 2004, the Veteran reported right leg numbness and 
tingling, as well as right leg pain through the hip.  The 
Veteran is competent to testify to experiencing right leg 
pain.  However, pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

The first requirement for a service-connection claim - on 
either a direct or secondary basis - is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The Veteran's separation examination noted the Veteran's 
subjective complaints but found no competent evidence of a 
current right leg disorder.  The March 2005 VA medical 
examiner did not find a current right leg disorder after an 
examination with X-rays of the right hip, knee, and ankle.  
As the record does not establish that the Veteran possesses a 
recognized degree of medical training or knowledge, her own 
opinions as to a medical diagnosis of her leg pain are not 
competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Since there is no competent evidence of a 
current disability associated with the Veteran's right leg 
pain, service connection for that disability cannot be 
granted.  

With regard to secondary service connection, the Veteran also 
contends that she has right leg pain which is a disorder that 
is either caused or aggravated by her service-connected low 
back strain.  See the Veteran's February 2004 substantive 
appeal.  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
Like a claim for direct service connection, a claim for 
secondary service connection requires diagnosis of a current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  As noted above, there is no competent evidence of a 
current diagnosis of a right leg disability.  With no 
competent evidence of a current disability associated with 
the Veteran's right leg pain, the Veteran's claim of 
secondary service connection cannot be established.

In any event, there is simply no competent medical evidence 
of record establishing the necessary link between any alleged 
right leg pain and her service-connected low-back disorder.  
Velez 11 Vet. App. at 158.

The Board notes the Veteran's representative's request for a 
VA medical examination by a specialist.  If an examination 
report does not contain sufficient detail, or the diagnosis 
is not supported by the findings on the examination report, 
it must be returned as inadequate for rating purposes.  See 
38 C.F.R. § 4.2.  A review of the April 2005 VA examination 
report, however, discloses detailed and thorough physical 
examination findings and comments from the examiner in 
addition to imaging of the back, hip, right knee, and ankle 
regarding the Veteran's right leg disability.  Therefore, the 
VA medical examination on record is considered adequate and 
further examination by a specialist is not warranted.  

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection for right leg pain in the light most 
favorable to the Veteran, the Board finds that the 
preponderance of the evidence is against service connection 
for right leg pain, so there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. 
§§ 3.102, 3.303, 3.310.

Governing Laws and Analysis-Service Connection for Migraines

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden, 381 F.3d at 1167.  During the Veteran's March 2005 
VA examination, the VA medical examiner diagnosed the Veteran 
as currently suffering from migraines.  Therefore, the Board 
concludes that the Veteran has a current migraine headache 
disorder.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends in her Form 
9 that she was treated for migraines in service.  A review of 
the relevant STRs shows no evidence of this.  In the 
Veteran's separation examination, the Veteran specifically 
stated that she did not suffer from frequent or severe 
headaches.  There is no evidence that the in-service 
treatment for back pain, anemia, or heat stroke included 
treatment for or diagnosis of migraine headaches.  The 
Veteran is competent to testify to her experience of pain.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  However, her lay statements are outweighed by the 
lack of any evidence of treatment for migraines in the 
Veteran's STRs, added to the evidence of the Veteran denying 
migraine symptoms in her separation examination.  Without 
sufficient evidence of an in-service injury or disease, 
service connection for migraines cannot be granted.

Furthermore, the third requirement for any service-connection 
claim is the existence of a causal connection (nexus) between 
the in-service event and the Veteran's current disability.  
Shedden v. Principi, 381 F.3d at 1167.  The Veteran was 
examined by a VA medical examiner in March 2005.  That 
examination does not contain any evidence of connection 
between the Veteran's migraine headaches and her service.  
There is no other competent medical evidence or opinion in 
the record that relates the Veteran's current migraine 
headaches to her period of active service.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Absent such evidence of a 
nexus, service connection for migraines is not warranted.

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
However, given the record before the Board fails to show that 
the Veteran exhibited migraine headaches in service, which is 
required to show continuity of symptomatology necessary for 
service connection.  Therefore migraine headaches cannot be 
service connected through continuity of symptomatology.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for migraine headaches, with no 
reasonable doubt to resolve in the Veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right leg disorder, including as 
secondary to a service-connected low back disability is 
denied. 

Service connection for migraine headaches is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


